Holmes, J.,
dissenting. Under R.C. 4123.56, temporary total disability benefits are awarded when an injury prevents a worker from returning to his former position, of employment. State, ex rel. Ramirez, v. Indus. Comm. (1982), 69 Ohio St. 2d 630 [23 O.O.3d 518]. However, when the loss of earning capacity is due to a cause other than the injury, it is not compensable. Young, Workmen’s Compensation Law of Ohio (2 Ed. 1971) 134-135, Sections 7.12, 7.14. Since it is appellee’s incarceration, not his injury, which prevents him fro’m participating in the work force, I believe he is not entitled to additional workers’ compensation benefits under our statutory scheme.
The validity of Industrial Commission Resolution No. R80-7-57 in this regard is significantly supported by that portion of it which provides that the expressed policy of the resolution does not apply to incarcerated claimants who have already been declared permanently and totally disabled before incarceration, and that permanent total compensation shall continue while incarcerated.
Accordingly, I dissent.